Citation Nr: 0201271	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  96-23 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to assignment of a rating in excess of 10 
percent for service-connected residuals of a left ankle 
injury, for the period December 8, 1993, to February 18, 
1997.

2.  Entitlement to assignment of a rating in excess of 20 
percent for service-connected residuals of a left ankle 
injury, for the period February 19, 1997, to May 11, 1999.

3.  Entitlement to assignment of a rating in excess of 30 
percent for service-connected residuals of a left ankle 
injury, for the period beginning May 12, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1991 to 
December 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Winston-Salem, 
North Carolina.

By way of history, the veteran perfected an appeal with 
respect to a rating action that established service 
connection and assigned an initial 10 percent rating to 
residuals of a left ankle injury, effective December 8, 1993.  
Thereafter, by rating decision dated in March 1997, the RO 
increased the assigned evaluation to 20 percent, effective 
February 19, 1997; the veteran perfected an appeal with 
respect to the assigned effective date of the 20 percent 
evaluation.  In March 1999, the RO effectuated a previously 
proposed reduction in benefits and the veteran's award for 
her left ankle was reduced to 10 percent, effective June 1, 
1999; she expressed continued disagreement with the 10 
percent rating assignment.  

The RO has since amended the veteran's award to reflect 
assignment of a 10 percent rating for the period December 8, 
1993 to February 18, 1997; a 20 percent rating for the period 
February 19, 1997 to May 11, 1999; and, a 30 percent rating 
beginning May 12, 1999.  Such action has rendered moot the 
veteran's disagreement with respect to the propriety of the 
reduction in benefits from 20 to 10 percent effective June 1, 
1999.  The Board notes, however, that the procedural posture 
of this case falls squarely within the situation contemplated 
by the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, the issue in appellate status has been 
recharacterized to reflect the veteran's continuous appeal 
with respect to the propriety of the percentages and 
effective dates of the staged ratings assigned.

In connection with her appeal the veteran testified at a 
videoconference hearing before the undersigned in December 
1999, and accepted such hearing in lieu of an in-person 
Travel Board hearing.  See 38 C.F.R. § 20.700(e) (2001).  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  For the period December 8, 1993, to February 18, 1997, 
left ankle disability was manifested by complaints of pain on 
use and during flare-ups and by objective evidence of 
functional loss in the form of motion limitation more closely 
approximating a marked level of ankle impairment.

3.  A left ankle disability is not manifested by ankylosis; 
malunion, nonunion or other involvement of the tibia or 
fibula; or neurologic impairment at any time during the 
appeal period.

4.  The veteran's left ankle manifestations do not present as 
unusual or exceptional and are not shown to require frequent 
periods of hospitalization or marked interference with 
employment rendering impractical the use of the schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent rating for 
service-connected residuals of a left ankle injury, for the 
period December 8, 1993, to February 18, 1997, have been met; 
a rating in excess of 20 percent is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2001).

2.  The criteria for assignment of a rating in excess of 20 
percent for service-connected residuals of a left ankle 
injury, for the period February 19, 1997, to May 11, 1999, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 
5271 (2001).

3.  The criteria for assignment of a rating in excess of 30 
percent for service-connected residuals of a left ankle 
injury, for the period beginning May 12, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5262, 5271 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations are liberalizing and are 
therefore applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that the veteran is not prejudiced by its 
consideration of the appeal pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations under the new law, 
to include as delineated under the newly promulgated 
implementing regulations.  

First, the Board emphasizes that by letter dated in July 
2001, the RO notified the veteran of the provisions of the 
VCAA and its potential impact on her appeal, allowing her an 
additional period of time in which to present evidence and/or 
argument.  Neither the veteran nor her representative has 
since submitted or identified additional evidence for 
consideration.  Also, the veteran's representative has since 
offered additional argument in connection with the appeal.

The Board continues to note that the veteran has been 
notified as to the laws and regulations governing rating 
evaluation, and has, by information letters, rating actions, 
the statement of the case and supplemental statements of the 
case, been advised of the evidence considered in connection 
with the appeal, and the evidence potentially probative of 
the claim throughout the procedural course of the claims 
process.  See 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)(1), (e)).  The 
RO has attempted to obtain, and has in fact associated with 
the claims file, service records as well as records of VA and 
private treatment of the veteran's left ankle that have been 
identified by the veteran as potentially probative of the 
claim.  Finally, the Board emphasizes that the claims file 
contains sufficient medical evidence, to include VA 
examination opinions relevant to the nature and severity of 
left ankle manifestations dated throughout the appeal period 
and, most recently in October 2000.  

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this appeal 
absent additional development.  A remand for adjudication by 
the RO would thus serve only to further delay resolution of 
the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Factual Background

Service medical records reflect that the veteran injured her 
ankle in June 1992 and had a piece of bone removed from the 
left medial malleolus after X-rays showed a nondisplaced 
fracture.  She thereafter complained of pain on a chronic 
basis.  Records show she was prescribed range of motion and 
strengthening exercises.  Service records include note of 
nonunion of the left medial malleolus.  Records associated 
with the veteran's discharge from service include a response 
to her rebuttal statement, dated in May 1993.  It was noted 
that the veteran had demonstrated a full range of left ankle 
motion in connection with recent physical examinations and 
had experienced a nearly complete relief of symptoms for a 
time after her surgery but then began to have recurrent pain.  
The veteran complained of her ankle giving out on her in July 
1993.  X-rays noted no new fractures.  There was no swelling 
at that time and the veteran was neurovascularly intact to 
examination.

By rating decision dated in March 1995, the RO established 
service connection for a left ankle disability and assigned 
an initial 10 percent evaluation, effective December 8, 1993.  
She disagreed with the 10 percent rating assignment.

In July 1995, the veteran underwent VA examination of her 
left ankle.  The VA examiner noted a small operative scar and 
stated there was no difference in measurement between the 
left and right ankles.  The examiner noted a definite 
limitation of function of the left ankle, as the veteran 
walked holding it in a stiff position.  The examiner opined 
such was due to a 50 percent restriction in dorsiflexion and 
a 25 percent restriction in plantar flexion.  No circulatory 
changes were noted.  

The claims file contains private hospitalization records 
showing the veteran was treated for left ankle pain in May 
1996, at which time she had an acute left ankle strain.  She 
denied any sensory changes to the area.  Examination revealed 
swelling with ankle pain upon toe motion.  Limited weight 
bearing was recommended for two days after which the veteran 
was cleared to return to work without restrictions.

On February 19, 1997, the veteran appeared for a VA 
examination.  She complained of an inability to get around 
without discomfort.  There was no evidence of left ankle 
swelling.  The surgical scar was described as well-healed and 
slightly tender.  The veteran demonstrated plantar flexion 
from zero to 10 degrees and dorsiflexion from zero to 10 
degrees, the latter with pain.  She also complained of pain 
with eversion and pronation.  Effective February 19, 1997, 
the RO increased the assigned rating to 20 percent.

In September 1998, the veteran underwent a VA fee-basis 
examination.  She complained of chronic left ankle pain, 
aggravated by ambulation.  There was no evidence of extremity 
edema and neurologic examination of the veteran's lower-
extremities was intact.  She presented at the examination 
without any device needed for ambulation.  Her leg lengths 
were equal.  The examiner noted a slight limp favoring the 
left side.  There was no evidence of abnormal weight bearing 
or any limited function with respect to standing or walking.  
She demonstrated dorsiflexion from zero to 20 degrees and 
plantar flexion from zero to 45 degrees.  The examiner stated 
there was no limitation in motion secondary to pain, fatigue, 
weakness or a lack of endurance, and no bone or joint 
abnormalities of the ankle.  The veteran made no complaints 
relevant to the knee.  The examiner concluded there was no 
clinical evidence to suggest impairment of the left ankle or 
medial malleolus.

By rating decision dated in December 1998, the RO proposed to 
reduce the rating assigned to the veteran's left ankle from 
20 percent to 10 percent; the reduction was accomplished 
effective June 1, 1999.

In March 1999, the veteran testified before an RO Hearing 
Officer.  She argued that the 1998 VA examination was 
inadequate and that the examiner did not even take the 
veteran's socks off to examine the left ankle.  She indicated 
that the examiner had noted inaccurate information such as 
her type of employment and the distance she was able to walk.  
She stated she could, in fact, only walk 100 or 150 feet due 
to ankle problems, and not the nearly two blocks noted by the 
1998 examiner.  She also reported constant ankle pain.  She 
indicated missing a day or two from work each month, 
especially in the winter, due to ankle problems.  She also 
stated that "maybe the rating was fine at 20%.  I was 
comfortable with that...".  See Transcript at 9).

In May 1999, the veteran saw a private physician.  
Examination showed diffuse tenderness about the medial 
malleolus.  The physician noted a well-healed incision, 
without skin changes or sensory impairment.  The veteran 
demonstrated dorsiflexion to five degrees and plantar flexion 
to 15 degrees, with pain upon inversion, eversion and 
subtalar motion.  The veteran walked with a significant 
antalgic gait.  The physician treated the veteran with 
injection.  Later in May she demonstrated dorsiflexion to 10 
degrees and plantar flexion to 45 degrees.  She had about 
five degrees less of subtalar motion with pain, particularly 
on eversion stress.  

In December 1999, the veteran testified before the 
undersigned.  She reported experiencing ankle pain and 
walking with a limp.  She stated she was unable to go up and 
down stairs and that she had obtained a handicap sticker.  
She also complained of instability and indicated the ankle 
had given way and she had fallen.  She stated she missed 
four-to-six weeks a year from work, as well as time required 
for physician's appointments.  She reiterated her contention 
that the 1998 examination was inadequate.  

In October 2000, the veteran presented for a VA fee-basis 
examination.  She complained of left ankle pain, weakness, 
stiffness, instability and swelling.  She described the pain 
as constant.  She denied numbness, tingling, or weakness.  
She reported swelling several times per week and also 
reported daily flare-ups.  The examiner noted that the 
veteran limped when she walked, talking weight mostly off of 
her left leg.  There was no noted scar tenderness.  Her leg 
lengths were equal.  There was no evidence of left ankle 
swelling.  There was evidence of pain at the extreme ranges 
of ankle motion, with motion limited by pain.  She 
demonstrated dorsiflexion to five degrees and plantar flexion 
to 35 degrees.  Left lower extremity motor strength was noted 
to be inhibited by pain in the left ankle.  The examiner 
concluded the veteran's left ankle resulted in a marked 
decreased range of motion and an ongoing pain syndrome.  The 
examiner did not appreciate any excess fatigability.  The 
examiner noted signs of incoordination believed to be 
predominantly due to the limited range of ankle motion and 
weakened movement.  The examiner concluded that secondary to 
the veteran's history her functional ability was decreased 
with swelling, resulting in further motion limitation.  

Subsequently, by rating action in February 2001, the RO 
increased the disability evaluation for the veteran's left 
ankle disability to a 30 percent rating, effective May 12, 
1999.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 (West 1991) and its implementing 
regulations did not require that the final rating be 
effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2001).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of 
the tibia and fibula manifested by malunion and involving 
slight knee or ankle disability, warrants a 10 percent 
evaluation.  If impairment of the tibia and fibula is 
manifested by malunion with moderate knee or ankle 
disability, a 20 percent evaluation is assigned.  When 
impairment of the tibia and fibula is manifested by malunion 
with marked knee or ankle disability, a 30 percent evaluation 
is assigned.  Nonunion, with loose motion requiring a brace, 
is assigned a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Limitation of ankle motion is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, providing for a 10 percent 
evaluation where there is moderate limitation of motion and a 
maximum 20 percent evaluation where limitation of ankle 
motion is marked.  Id.  The normal ranges of ankle motion are 
from zero to 20 degrees dorsiflexion and zero to 45 degrees 
plantar flexion.  38 C.F.R. Part 4, Plate II (2001).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

The Court has been held that consideration of functional loss 
due to pain is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Analysis

The Board has reviewed the record and notes that the 
veteran's left ankle disability has been consistently 
manifested by pain and motion limitation, with additional 
functional loss shown by pain, swelling and a worsened motion 
range during flare-ups or on use.  Although service medical 
records include reference to a full range of ankle motion 
shortly before discharge, the Board notes that such records 
also include note of the veteran's ongoing complaints of pain 
with use and that she was restricted in activities due to her 
ankle problems.  Moreover, at the time of VA examination in 
July 1995, shortly after the initial rating action on her 
ankle disability, the veteran's dorsiflexion was 50 percent 
compromised and her plantar flexion was reduced by 25 
percent.  That examiner opined there was a definite 
limitation of left ankle function.  The veteran's account of 
flare-ups and additional motion limitation and functional 
loss due to such is further supported by the May 1996 
hospitalization report, showing ankle swelling and pain on 
motion and limiting the veteran in weightbearing for several 
days.  

The above is the only competent medical evidence of record 
for the period December 8, 1993, to February 18, 1997, as 
relevant to the veteran's left ankle.  The Board notes, 
however, that the veteran's left ankle disability pattern has 
remained relatively the same throughout all staged periods 
currently assigned.  For example, at the time of examination 
in February 1997, the veteran again demonstrated a 50 percent 
impairment in dorsiflexion.  Her plantar flexion was more 
limited in February 1997 than shown at the time of the 
previous examination, but, at the time of examination in 1998 
she was stated to demonstrate a full range of ankle motion.  
In May 1999, her demonstrated ankle motion was restricted in 
all respects, and, although still restricted in October 2000, 
her range of motion was better than that shown in May 1999.  
Such findings demonstrate a pattern of fluctuating levels of 
motion loss consistent with the veteran's history of flare-
ups and periods where swelling, pain, etc., causes additional 
motion limitation.  

The Board has thus considered application of 38 C.F.R. 
§§ 4.40, 4.45, in conjunction with the veteran's credible 
history of additional functional loss during periods of 
flare-ups and on use and finds that her resulting motion 
limitation more nearly approximates the criteria for a 20 
percent rating, with marked impairment in left ankle motion, 
for the appeal period prior to February 19, 1997.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271.

The preponderance of the evidence is, however, against 
entitlement to an evaluation in excess of 20 percent for any 
period of the rating stage prior to May 12, 1999.  Here the 
Board emphasizes that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion, 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The maximum 
rating available under the Schedule for left ankle motion 
limitation is 20 percent.  Such is the highest rating 
available based on ankle disability absent evidence of 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2001); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) 
[citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 
1988) at 91] (ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure).  The competent evidence in this case clearly 
shows the veteran's left ankle is not ankylosed in either a 
favorable or unfavorable position.

The Board notes that the RO appears to have rated the 
veteran's ankle disability as 30 percent disabling for the 
period beginning May 12, 1999, with consideration of 
38 C.F.R. §§ 4.40, 4.45 and by analogy to Diagnostic Code 
5262.  Regulations are specific in providing that rating by 
analogy is limited to situations where an unlisted condition 
is encountered, and then only where the symptomatology and 
anatomical localization are closely analogous.  See 
38 C.F.R. § 4.20 (2001).  Diagnostic Code 5262 provides for 
ratings based on malunion or nonunion of the tibia and 
fibula, neither of which is involved in this case.  As such, 
that rating code is not analogous to the veteran's disability 
and cannot provide a basis for a schedular rating assignment 
in excess of 20 percent for the period prior to May 12, 1999.  

More closely analogous is 38 C.F.R. § 4.71a, Diagnostic Code 
5270 pertaining to ankylosis.  The evidence in this case, 
however, shows that the veteran's plantar flexion and 
dorsiflexion are not limited so as to approximate the level 
of disability contemplated by Diagnostic Code 5270.  Although 
the record includes note of plantar flexion limited on one 
occasion to 35 degrees, and dorsiflexion limited to 
10 degrees on more than one examination, such motion 
represents only the extreme ranges of motion possible at the 
time of examinations and does not support a finding that the 
veteran's ankle motion is compromised so as to warrant 
analogy to the impairment caused by the static foot positions 
contemplated under Diagnostic Code 5270.  Here the Board also 
notes that although the veteran has been noted to favor her 
left side, the record shows no recommended or required use of 
any assistive ambulatory devices or other evidence indicative 
of motion loss so severe as to more nearly approximate 
ankylosis.  This conclusion is consistent with the nature of 
the veteran's disability, i.e., that she experiences varying 
degrees of motion loss dependent on left ankle usage, and, 
further consistent with the October 2000 VA examiner's 
assessment that her left ankle disability results in marked 
motion limitation, thus warranting a 20 percent evaluation.

There is no schedular basis for assignment of more than the 
currently assigned 30 percent rating for the veteran's left 
ankle disorder in so far as the veteran is not shown to have 
unfavorable ankylosis of the ankle, or to have involvement of 
the tibia and fibula warranting assignment of more than a 30 
percent rating under the ankle codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262, 5270, 5275 (2001).  In making the 
above decision, consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2001), whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Board finds no basis upon which to 
assign a disability evaluation higher than the 30 percent 
rating assigned by the RO effective May 12, 1999.  The record 
is, in sum, negative for evidence of left ankle ankylosis, 
see 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272 (2001); 
symptomatic scarring resulting in distinct and separate 
functional loss, see 38 C.F.R. §§ 4.14, 4.118 (2001); left 
lower extremity shortening, see 38 C.F.R. § 4.71a, Diagnostic 
Code 5275; or, any neurologic impairment related to service-
connected left ankle disability, see 38 C.F.R. § 4.124a 
(2001).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  The Board also notes that the RO has 
considered this matter and has advised the veteran as to the 
relevant regulatory provision. 

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  Her left ankle 
disability is manifested by pain and motion loss and she has 
complained of swelling, fatigue, instability, etc., all 
factors clearly contemplated in the schedular criteria, 
particularly such set out in 38 C.F.R. §§ 4.40, 4.45, 4.71a.  
The record in this case also does not demonstrate that the 
veteran's service-connected left ankle disability markedly 
interferes with employment or that she has required frequent 
periods of hospitalization for this disability.  There is 
evidence of only one hospital visit and the veteran does not 
identify any frequent and ongoing treatment for her ankle.  
Although she has reported missing several days per month, or 
up to six weeks per year, allegedly due to ankle problems, 
the Board notes that the percentage ratings under the 
Schedule are themselves representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  That 
provision speaks directly to the facts of this case.  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the schedular evaluations currently assigned 
to the veteran's disability.  The evidence of record does not 
show, however, any factor which takes the veteran outside of 
the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.



ORDER

A 20 percent rating, and no more, is assigned for service-
connected residuals of a left ankle injury, for the period 
December 8, 1993, to February 18, 1997, subject to the laws 
and regulations governing the payment of monetary awards.

A rating in excess of 20 percent for service-connected 
residuals of a left ankle injury, for the period February 19, 
1997, to May 11, 1999, is denied.

A rating in excess of 30 percent for service-connected 
residuals of a left ankle injury, for the period beginning 
May 12, 1999, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

